Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-9, 12-16, 18-21 and 24-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining a first and second calibration parameters, determining a first blood pressure in the artery, calibrating a second blood pressure model and determining a second blood pressure in the artery.
The limitation of determining a first and second calibration parameters, determining a first blood pressure in the artery, calibrating a second blood pressure model and determining a second blood pressure in the artery, as drafted, are process that, under a broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “calibrating” and “determining” in the context of this claim encompasses the user manually calculating the blood pressure or calibrating. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of obtaining arterial measurements. This is mere data gathering and amount to insignificant extra-solutional activity, specifically pre-solutional activity. Additionally, implied output device for providing a final blood pressure is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The arterial sensors do not add significantly more as they are simply used for pre-solutional data gathering. The one or more processors is just generic computer structure that the abstract idea is implemented on so it does not add significantly more. Also the implied output device that would provide the final blood pressure is a generic computer element and does not add significantly more. Similarly the dependent claims do not include additional elements that amount to significantly more. The claim is not patent eligible.
	Response to Arguments
Applicant's arguments filed 8/15/22 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that claims satisfy step 2A because they are not directed to an abstract idea, Examiner respectfully disagrees. The claims have been considered as a whole as noted above in the rejection. Similarly, it is not clear how the claims show an improvement. The features recite are not embodied in the claim language and all are features found in the prior art of record. Other than Applicant’s statement that these are improvements no evidence is presented that shows any improvement. The abstract idea is not integrated into a particular machine or practical application. The claims simply recite generic computer elements that the abstract idea is embodied on.
Regarding Applicant’s arguments that the claims pass step 2B, Examiner respectfully disagrees. The abstract idea itself cannot be the improvement. Additionally, the determination of transmural pressure is not recited in the claims. It is also not clear what evidence other than Applicant’s statement shows these are improvements.

Conclusion
Claims 1-2, 4-9, 12-16, 18-21 and 24-29  do not have art applied.
While there is currently a pending 35 USC 101 rejection, the claims have overcome the previously applied art for the following reasons. The closes prior art of record to McCombie discloses a method for use in estimating blood pressure comprising (abstract) obtaining arterial measurements of an artery at two or more elevations ([¶69]); determining one or more calibration parameters for a first blood pressure model based on the arterial measurements and a hydrostatic pressure difference between at least two of the two or more elevations ([¶65]); determining a first blood pressure in the artery based on the first blood pressure model ([¶106]), but does not disclose the calibration parameter is based on the arterial distension measurements and mean arterial cross-sectional area.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792